De Courcy, J.
The defendant, being the owner of a house on Bulfinch Street in Boston, arranged with one H. S. Littlefield, a builder, to have substantial alterations made in the building. The necessary plumbing materials were furnished by the plaintiff, a wholesale dealer, and this action to recover the amount due therefor was brought against the defendant on two guaranties signed by him. At the trial the main question was whether the plumbing goods were delivered to the H. S. Littlefield Company, within the meaning of the guaranties. There was ample testimony that they were so delivered, and in reliance on the de-' fendant’s guaranties; and that they were not sold on the credit *123of the plumber, one Oakes, as the defendant apparently contended. The issue of the defendant’s liability on the first and second counts properly was submitted, to the jury.
The defendant’s requests numbered 4, 5, 6 and 7, relate to an assignment which Oakes made to the plaintiff of some money alleged to be due to him from Green and the Littlefield Company. As no count based on the assignment was submitted to the jury, these requests were refused rightly. For a like reason those numbered 9, 10 and 11 were rightly denied. The only goods included in counts 1 and 2 were those delivered to the Littlefield Company, in reliance upon the defendant’s guaranties; and it does not appear that any payments were made on account of them. As to number 8, the fact, if it is a fact, that the plaintiff has obtained judgment against the Littlefield Company the party primarily liable, plainly could not be ruled as matter of law to be an election by the plaintiff not to hold this defendant. What we have said disposes of all the exceptions to the judge’s refusal to give the rulings requested.
There was no error in the admission of testimony. The conversation between Oakes, Littlefield and the plaintiff’s president was competent, among other reasons, for the purpose of explaining why the name of Oakes appeared in the orders and on the plaintiff’s books. There was evidence that this was in pursuance of an arrangement to give to the defendant the benefit of the wholesale prices, which ordinarily are given only to plumbers.
We find no error in the conduct of the case.

Exceptions overruled.